Order entered October 17, 2017




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-01459-CR

                               REYNALDO PALOMO, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F-1575896-K

                                             ORDER
        Before the Court is appellant Reynaldo Palomo’s October 16, 2017 “Motion for

Extension of Time to File Reply Brief.” This case is set for submission on November 15, 2017.

Appellant requests an extension of time from September 4, 2017, to October 16, 2017, to file his

reply brief.

        We GRANT appellant’s October 16, 2017 motion to extend time for filing his reply brief

and ORDER the reply brief tendered to the Clerk of the Court contemporaneously with that

motion filed as of the date of this order.

                                                       /s/   DOUGLAS S. LANG
                                                             PRESIDING JUSTICE